

117 HRES 19 IH: Condemning and censuring Representative Louie Gohmert of Texas.
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 19IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Ms. Wasserman Schultz submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCondemning and censuring Representative Louie Gohmert of Texas.Whereas, on January 1, 2021, in a television interview with Newsmax, Representative Louie Gohmert stated that in response to the dismissal of his Federal lawsuit seeking to overturn the results of the 2020 presidential election, “Basically, in effect, the ruling would be that you’ve got to go to the streets and be as violent as Antifa and BLM.”;Whereas Representative Gohmert has made previous comments insisting the 2020 presidential election had been stolen from President Donald Trump and that urged Trump’s supporters to consider a “revolution” like the 2013 Egyptian protests in which hundreds of Egyptians died, stating that “If they can do that there, think of what we can do here.”;Whereas Representative Gohmert’s comments are contradictory to our longstanding tradition to set aside partisan differences and accept electoral outcomes in order to facilitate a peaceful transition of power;Whereas Representative Gohmert’s comments are part of a dangerous pattern of signaling to American citizens that they should consider using violent means to achieve their goals, including overthrowing the results of a legitimate democratic election;Whereas continued efforts to cast doubt upon the results of the 2020 presidential election by espousing conspiracy theories and by threatening and inciting violence has the potential to lead to tragic consequences, causing irreparable damage toward the people’s faith in our democratic process; andWhereas Representative Gohmert’s comments brought shame on the House of Representatives and jeopardized its reputation and institutional integrity: Now, therefore, be itThat—(1)Representative Louie Gohmert of Texas be censured;(2)Representative Louie Gohmert forthwith present himself in the well of the House of Representatives for the pronouncement of censure; and(3)Representative Louie Gohmert be censured with the public reading of this resolution by the Speaker.